Stockdale, J.,
delivered the opinion of the court.
Dallas Wiley was convicted, for unlawfully selling whisky, in the circuit court of Yalobusha county,-on the fifteenth day of March, 1896, and sentenced to pay a fine of $50 and to be imprisoned sixty days, and appealed from that sentence.
It appears from the testimony that one Wm. Bartlett met appellant in Water Yalley, and asked if he, Wiley, could get him, Bartlett, some whisky, to which he replied he thought he could. Bartlett gave Wiley fifty cents, and Wiley went off, was gone a few minutes, and came back and delivered to Bartlett a bottle of whisky. These facts show Dallas Wiley to have been a party to the illegal act of selling whisky unlawfully. No matter whether it was his own or another’s whisky, all who aid in the commission of a misdemeanor are principals. Bech v. State, 69 Miss., 217.

The judgment of the court below is affirmed.